—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered April 19, 1999, which denied the municipal defendant’s motion for summary judgment dismissing the complaint and cross claims as against it, unanimously affirmed, without costs.
*250In this action to recover for injuries allegedly sustained when plaintiff slipped and fell on an accumulation of snow and ice at the intersection of 238th Street and Riverdale Avenue in the Bronx, the motion court properly denied the municipal defendant’s motion for summary judgment. A determination of whether the City was negligent in failing to clear the snow by the time of plaintiff’s accident “will * * * require a factual evaluation of the several factors impacting on the City’s actual ability, given physical and climatic conditions, and its capital and labor resources, to have cleared the location of ice and snow” (Crichton v Pitney, Hardin, Kipp & Szuch, 255 AD2d 155, 156) and pretrial discovery has, thus far, yielded only scant meteorological evidence as to conditions on and about the occasion of the accident, and no evidence of the snow removal resources available to the City or of the City’s snow removal priorities at the time in question (cf., Valentine v City of New York, 86 AD2d 381, affd 57 NY2d 932). Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.